             Case 3:14-cv-03264-JD Document 2376 Filed 07/24/19 Page 1 of 31



     Charles E. Tompkins (pro hac vice)
 1   WILLIAMS MONTGOMERY & JOHN LTD.
 2   1200 18th Street NW, Suite 325
     Washington, D.C. 20036
 3   Telephone: (202) 791-9951
     Facsimile: (312) 630-8586
 4   Email: cet@willmont.com
 5
     Paul J. Ripp (pro hac vice)
 6   WILLIAMS MONTGOMERY & JOHN LTD.
     233 S. Wacker Drive, Suite 6800
 7   Chicago, IL 60606
     Telephone: (312) 443-3200
 8   Facsimile: (312) 630-8500
 9   Email: pjr@willmont.com

10   Whitney E. Street (State Bar No. 223870)
     BLOCK & LEVITON LLP
11   100 Pine Street, Suite 1250
     San Francisco, CA 94111
12
     Telephone: (415) 968-1852
13   Facsimile: (617) 507-6020
     Email: wstreet@blockesq.com
14
     Counsel for Plaintiﬀ Flextronics International USA, Inc.
15

16                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
17
      In re Capacitors Antitrust Litigation            Case No. 17-md-02801-JD
18
      This document relates to:                     DIRECT ACTION PLAINTIFFS’
19                                                  OPPOSITION TO DEFENDANT AVX
20    The AASI Beneficiaries’ Trust, by and Through CORPORATION’S MOTION FOR
      Kenneth A. Welt, Liquidating Trustee, v. AVX  SUMMARY JUDGMENT AGAINST
21    Corp. et al., Case No. 3:17-cv-03472-JD       ALL PLAINTIFFS

22    Benchmark Electronics, Inc. et al. v.
      AVX Corp. et al., Case No. 3:17-cv-7047-JD       Date: To be set by the Court
23
                                                       Time: To be set by the Court
24    Flextronics International USA, Inc.’s            Place: Courtroom 11, 19th Floor
      Individual Action, Case No. 3:14-cv-03264-JD     Judge: Hon. James Donato
25

26

27

28

                                          Case No. 17-md-02801-JD
                 DAPS’ OPPOSITION TO AVX CORPORATION’S MOTION FOR SUMMARY JUDGMENT
             Case 3:14-cv-03264-JD Document 2376 Filed 07/24/19 Page 2 of 31




 1                                                 TABLE OF CONTENTS

 2                                                                                                                                 PAGE

 3
     I.     PRELIMINARY STATEMENT ........................................................................................ 1
 4
     II.    STATEMENT OF FACTS ................................................................................................. 3
 5

 6          A.        AVX’S ORGANIZATIONAL STRUCTURE ....................................................... 3

 7          B.        AVX PRICE COORDINATION WITH CONSPIRATORS ................................. 4

 8                    1.         PRICE COORDINATION: 2003-2004 ...................................................... 4

 9                    2.         PRICE COORDINATION: 2005-2008 ...................................................... 8

10                    3.         PRICE COORDINATION: 2009-2014 .................................................... 10
11                    4.         AVX’S                                                               ...................................... 12
12   III.   ARGUMENT .................................................................................................................... 12
13
            A.        AVX MISAPPREHENDS THE STANDARD FOR SUMMARY
14                    JUDGMENT ......................................................................................................... 12

15          B.        DISPUTES OF FACT PREVENT SUMMARY JUDGMENT ........................... 13

16          C.        THE SUBSTANCE AND TIMING OF AVX’S COMPETITOR
                      COMMUNICATIONS SUPPORT THE INFERENCE THAT AVX
17                    CONSPIRED TO INFLATE CAPACITOR PRICES .......................................... 15
18          D.        A JURY MAY REASONABLY INFER AVX CONSPIRED BECAUSE
19                    AVX SHARED                        WITH COMPETITORS ....... 17

20          E.        A JURY MAY REASONABLY INFER AVX CONSPIRED BECAUSE
                      AVX EXECUTIVES WITH PRICING AUTHORITY EXCHANGED
21                    CONFIDENTIAL INFORMATION WITH COMPETITORS ............................ 18
22          F.        AVX’S EFFORTS TO CONCEAL COMMUNICATIONS WITH
                      COMPETITORS SUPPORT THE INFERENCE OF CONSPIRACY ................ 18
23

24          G.        AVX SALES DATA SUPPORTS AN INFERENCE OF CONSPIRACY.......... 19

25          H.        AVX’S ARGUMENTS FOR SUMMARY JUDGMENT ARE
                      UNPERSUASIVE................................................................................................. 21
26

27

28
                                                          i
                                            Case No. 17-md-02801-JD
                   DAPS’ OPPOSITION TO AVX CORPORATION’S MOTION FOR SUMMARY JUDGMENT
                 Case 3:14-cv-03264-JD Document 2376 Filed 07/24/19 Page 3 of 31



                          1.         IT IS IMMATERIAL THAT AVX DID NOT ATTEND
 1                                   FORMAL CARTEL MEETINGS. ........................................................... 21
 2
                          2.         DR. SNAIL’S PRICE ANALYSIS IS IRRELEVANT AND
 3                                   UNRELIABLE ......................................................................................... 22

 4                        3.         THE CARTEL MEMBERS’ DISCOVERY RESPONSES DO
                                     NOT SUPPORT SUMMARY JUDGMENT............................................ 23
 5
     CONCLUSION ............................................................................................................................. 25
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                             ii
                                               Case No. 17-md-02801-JD
                      DAPS’ OPPOSITION TO AVX CORPORATION’S MOTION FOR SUMMARY JUDGMENT
                 Case 3:14-cv-03264-JD Document 2376 Filed 07/24/19 Page 4 of 31



                                                   TABLE OF AUTHORITIES
 1
                                                                                                                                  Page(s)
 2

 3   Cases

 4   Anderson v. Liberty Lobby, Inc.,
        477 U.S. 242 (1986) ...........................................................................................................12, 13
 5
     In re Baby Food Antitrust Litig,
 6       166 F.3d 112 (3d Cir. 1999)...............................................................................................14, 18
 7   Barnes v. Arden Mayfair, Inc.,
        759 F.2d 676 (9th Cir. 1985) .............................................................................................13, 23
 8

 9   Beltz Travel Serv., Inc. v. Int’l Air Transp. Ass’n,
         620 F.2d 1360, 1364 (9th Cir. 1980) .................................................................................13, 25
10
     In re Blood Reagents Antitrust Litig.,
11       266 F. Supp. 3d 750 (E.D. Penn. 2017) ...................................................................................18
12   In re Cathode Ray Tube Antitrust Litig.,
         No. 13-cv-00157, 2017 WL 11237000 (N.D. Cal. Mar. 9, 2017) .............................1, 2, 13, 21
13
     In re Cathode Ray Tube (CRT) Antitrust Litig.,
14
         No. 11-cv-05514-SC, 2017 WL 4863907 (N.D. Cal. Feb. 7, 2017) (“CRT I”) ...................1, 23
15
     In re Cathode Ray Tube (CRT) Antitrust Litig.,
16       No. C-07-5944 JST, 2017 WL 5957654 (N.D. Cal. Feb. 27, 2017) ..................................14, 17

17   In re Citric Acid Litig.,
         191 F.3d 1090 (9th Cir. 1999) .....................................................................................14, 18, 23
18
     In re Citric Acid Litig.,
19
         996 F. Supp. 951 (N.D. Cal. 1998) ....................................................................................17, 18
20
     Cont’l Ore Co. v. Union Carbide & Carbon Corp.,
21      370 U.S. 690, 698-99 (1962) .............................................................................................13, 22

22   In re Coordinated Pretrial Proceedings in Petroleum Prod. Antitrust Litig.,
         906 F.2d 432 (9th Cir. 1990) ...................................................................................................18
23
     In re Ethylene Propylene Diene Monomer Antitrust Litig.,
24       681 F. Supp. 2d 141 (D. Conn. 2009) ......................................................................................19
25
     In re Flat Glass Antitrust Litig.,
26       385 F.3d 350 (3d Cir. 2004).....................................................................................................18

27

28
                                                             iii
                                               Case No. 17-md-02801-JD
                      DAPS’ OPPOSITION TO AVX CORPORATION’S MOTION FOR SUMMARY JUDGMENT
                 Case 3:14-cv-03264-JD Document 2376 Filed 07/24/19 Page 5 of 31



     Higgins v. Farr Fin. Inc.,
 1      No. C 07-02200 JSW, 2011 WL 13257721 (N.D. Cal. July 20, 2011) ...................................23
 2
     In re Korean Ramen Antitrust Litig.,
 3       281 F. Supp. 3d 892 (N.D. Cal. 2017) .....................................................................................17

 4   Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
        475 U.S. 574 (1986) .................................................................................................................13
 5
     Rossi v. Standard Roofing, Inc.,
 6      156 F.3d 452 (3d Cir. 1998).....................................................................................................13
 7   In re Static Random Access Memory (SRAM) Antitrust Litig.,
 8       No. 07-MD-01819 CW, 2010 WL 5138859 (N.D. Cal. Dec. 10, 2010)
         (Wilkens, J.) ..................................................................................................................... passim
 9
     In re TFT-LCD (Flat Panel) Antitrust Litig.,
10       No. 12-cv-4114 SI, 2013 WL 3387652 (N.D. Cal. July 8, 2013) ............................................21
11   In re TFT-LCD (Flat Panel) Antitrust Litig.,
         No. C 09-5840 SI, 2012 WL 4808425 (N.D. Cal. Oct. 9, 2012) .........................................1, 18
12
     In re TFT-LCD (Flat Panel) Antitrust Litig.,
13
         No. C 10-0117 SI, 2012 WL 6521463 (N.D. Cal. Dec. 13, 2012) ..........................................22
14
     In re TFT-LCD (Flat Panel) Antitrust Litig.,
15       No. M 07-1827 SI, 2011 WL 7713911 (N.D. Cal. Nov. 7, 2011) (“LCD I”) ..........1, 14, 16, 21

16   United States v. Container Corp. of Am.,
        393 U.S. 333, 337 (1969) .........................................................................................................16
17
     In re Urethane Antitrust Litig.,
18
         913 F. Supp. 2d 1145 (D. Kan. 2012) ......................................................................................19
19
     Other Authorities
20
     Fed. R. Civ. P. 56 ...........................................................................................................................12
21

22

23

24

25

26

27

28
                                                              iv
                                                Case No. 17-md-02801-JD
                       DAPS’ OPPOSITION TO AVX CORPORATION’S MOTION FOR SUMMARY JUDGMENT
              Case 3:14-cv-03264-JD Document 2376 Filed 07/24/19 Page 6 of 31




 1       I. PRELIMINARY STATEMENT
 2          Defendant AVX Corporation’s (“AVX’s”) Motion for Summary Judgment (“Motion”)
 3   disputes the import of select portions of the record and asks the Court to decide that AVX’s
 4   communications with its competitors evidence stupidity rather than conspiracy. This approach
 5   wrongly supposes that the evidence could not support both. Moreover, choosing between different
 6   witnesses’ accounts of meetings with competitors, interpreting documents suggesting agreements
 7   with competitors, and evaluating the credibility of AVX witnesses’ dubious explanations of their
 8   conduct is the jury’s job, not the Court’s.
 9          AVX misreads the authority to argue that summary judgment is appropriate because AVX
10   did not attend group cartel meetings.1 AVX’s failure to attend group meetings does not afford a
11   “free pass” on summary judgment. In re Cathode Ray Tube Antitrust Litig., No. 13-cv-00157,
12   2017 WL 11237000, at *7 (N.D. Cal. Mar. 9, 2017) (“CRT II”). The record demonstrates that
13

14

15                            See infra Part II.B.1-4. For example:
16

17

18

19

20

21

22
     1
       See Motion at 17:19-18:12 (citing In re TFT-LCD (Flat Panel) Antitrust Litig., No. M 07-1827
23
     SI, 2011 WL 7713911 (N.D. Cal. Nov. 7, 2011) (“LCD I”), In re TFT-LCD (Flat Panel) Antitrust
24   Litig., No. C 09-5840 SI, 2012 WL 4808425 (N.D. Cal. Oct. 9, 2012) (“LCD II”)); id. at 7 n. 25,
     17:11-18, 20:4-7 (citing In re Cathode Ray Tube (CRT) Antitrust Litig., No. 11-cv-05514-SC, 2017
25   WL 4863907 (N.D. Cal. Feb. 7, 2017) (“CRT I”)).
     2
       Plaintiffs refer the Court to their Opposition to the Electrolytic Defendants’ Motion for Summary
26
     Judgment for a discussion of the extensive evidence demonstrating KEMET’s participation in the
27   capacitors price-fixing conspiracy.
                                                         1
28                                         Case No. 17-md-02801-JD
                  DAPS’ OPPOSITION TO AVX CORPORATION’S MOTION FOR SUMMARY JUDGMENT
             Case 3:14-cv-03264-JD Document 2376 Filed 07/24/19 Page 7 of 31




 1

 2

 3

 4

 5
            These are just three of dozens of examples of communications between
 6

 7
                         . See infra id. These communications are more than sufficient for a reasonable
 8
     jury to find that AVX knowingly participated in a cartel to inflate capacitor prices.
 9
            AVX suggests that the Court ignore the evidence AVX participated in the conspiracy and
10
     instead trust certain co-conspirators’ discovery responses. The jury should decide whether to
11
     credit documentary evidence of price-fixing or the lawyer-drafted discovery responses of admitted
12
     conspirators, particularly where, as here, the co-conspirators on which AVX relies have disavowed
13
     their own participation in the conspiracy despite pleading guilty.
14
            Nor are the discovery responses persuasive.
15
                                                                          And there is no way to assess the
16
     completeness or reliability of the information       did provide because
17

18

19

20
              AVX also relies heavily on a “                                 ” conducted by its expert, Dr.
21
     Timothy S. Snail, which purports to show that
22
                                                       But Dr. Snail admitted that
23
                                                                Dr. Snail merely attempted to
24

25
                       That is irrelevant to whether a reasonable jury could find that AVX participated
26

27
                                                        2
28                                        Case No. 17-md-02801-JD
                 DAPS’ OPPOSITION TO AVX CORPORATION’S MOTION FOR SUMMARY JUDGMENT
             Case 3:14-cv-03264-JD Document 2376 Filed 07/24/19 Page 8 of 31




 1   in a conspiracy that inflated market prices. Dr. Snail himself testified

 2

 3          Dr. Snail also opined that

 4                                                   which is exactly what the data shows. In her report,

 5   DAPs’ expert, Dr. Leslie M. Marx,

 6
                                                 3
 7                                                    Both Dr. Marx and Dr. Snail also

 8

 9   Dr. Marx

10                                                                    Dr. Snail then

11

12

13                       These results strongly suggest that AVX participated in the conspiracy.

14       II. STATEMENT OF FACTS
15          A. AVX’S ORGANIZATIONAL STRUCTURE
16          AVX is a global passive and electrical mechanical components manufacturer
17   headquartered in South Carolina. Declaration of Charles Tompkins in Support of Direct Action
18   Plaintiffs’ Opposition to AVX’s Motion for Summary Judgment (“Tompkins Decl.”), Ex.4 1 (
19                 . The AVX employees relevant to this action were members of interwoven teams
20   within AVX’s global capacitor divisions.
21                                                              . Ex. 2
22

23
     3
24     AVX suggests the Court should ignore Dr. Marx’s analysis because average prices are irrelevant.
     See Motion at 2:26-27 (“Mother Theresa [sic] was a billionaire if you average her income with
25   that of the world’s billionaires.”). But the relevant issue is not average pricing but rather the
     similarity in price movements and estimated overcharges among AVX and other cartel members.
26   4
       “Ex. __” shall refer to the exhibits attached to the Tompkins Decl., dated July 24, 2019, unless
27   otherwise defined.
                                                        3
28                                        Case No. 17-md-02801-JD
                 DAPS’ OPPOSITION TO AVX CORPORATION’S MOTION FOR SUMMARY JUDGMENT
              Case 3:14-cv-03264-JD Document 2376 Filed 07/24/19 Page 9 of 31




 1                                                                                Ex. 3

 2

 3

 4   Ex. 4                                         ; Ex. 5                                    Ex. 6

 5                                   ; Ex. 7                                  .

 6                                                             Ex. 2

 7                                                                   Ex. 1

 8

 9                    Ex. 8                        .

10                                    Ex. 1                            ; Ex. 9                        .

11                                                           Ex. 1

12

13                                                            Id.                         .

14                                                             Id.

15                                                                                                         Id.;

16   Ex. 8                              ; Ex. 10

17

18   Ex. 8                               .

19                       Ex. 9                                      ; Ex. 1                    ; Ex. 8

20                        .                                                                               Ex. 1

21                               .

22           B. AVX PRICE COORDINATION WITH CONSPIRATORS
23       1. Price Coordination: 2003-2004
24           In 2003, AVX sought to increase prices of its capacitors. AVX could not increase prices
25   unilaterally.
26

27
                                                            4
28                                            Case No. 17-md-02801-JD
                     DAPS’ OPPOSITION TO AVX CORPORATION’S MOTION FOR SUMMARY JUDGMENT
               Case 3:14-cv-03264-JD Document 2376 Filed 07/24/19 Page 10 of 31




 1

 2                                   Ex. 1                    .

 3

 4                                                                                Ex. 11

 5                     .                                                            See Ex. 3

 6                         .

 7                                           See Ex. 12                                    .

 8

 9                                                                                        Id. (emphasis

10   added).                                                                                   Id.

11             AVX and KEMET also had a long history of price cooperation. For example,
                                                                                                     5
12                                                                                                       See

13   Ex. 13                                      .

14

15

16                                     See id.; Ex. 14                                .

17

18                                                                  which AVX discusses at length,

19   also reflects                                                             See Ex. 15

20                             ; Motion at 13:7-14:16.

21                                             Ex. 16                    . AVX suggests that

22                                     Motion at 14:2-3; Ex. 16                       .

23

24                                                                      See Ex. 17

25

26   5

27                                                                   . See infra Part II.B.4.
                                                            5
28                                            Case No. 17-md-02801-JD
                     DAPS’ OPPOSITION TO AVX CORPORATION’S MOTION FOR SUMMARY JUDGMENT
              Case 3:14-cv-03264-JD Document 2376 Filed 07/24/19 Page 11 of 31




 1                       .

 2                   Ex. 2                              .

 3

 4

 5                See Ex. 18                                              .

 6                                                          See id.                                 .

 7

 8                 See Ex. 19

 9

10                                 See id.; Ex. 3                                    . F

11

12   See Ex. 19                                              .

13                                            See id.

14                                                                            See Ex. 2 (

15                  ; Ex. 7                                  .

16

17                   See Ex. 20                                       .

18                                                                                                         See

19   Ex. 21                                         .

20

21

22

23                                                      Ex. 18                                  ; Ex. 11

24                            A grand jury indicted Date for price-fixing, and

25                                                                            See Ex. 23 (Dep. Ex. 1286, Date

26   6
                                                                                                   See Ex. 16
27                               ; Ex. 22                                      .
                                                          6
28                                          Case No. 17-md-02801-JD
                   DAPS’ OPPOSITION TO AVX CORPORATION’S MOTION FOR SUMMARY JUDGMENT
               Case 3:14-cv-03264-JD Document 2376 Filed 07/24/19 Page 12 of 31




 1   Indictment); Ex. 24

 2                                                                                                See

 3   Ex. 25                                   .

 4

 5                                                                         See Ex. 26

 6                       .

 7                                         See Ex. 11                        .

 8

 9

10                            See Ex. 27                                                  .

11

12                                            See Ex. 28                                      ; Ex. 29

13                                  .

14                                                                               Ex. 29

15                   .

16                                 Id.                                 .

17

18   See Ex. 30                                   .

19

20
     See id.                                 (emphasis in original).
21

22
                                                                            See Ex. 31
23
                         .
24

25

26

27
                                                         7
28                                         Case No. 17-md-02801-JD
                  DAPS’ OPPOSITION TO AVX CORPORATION’S MOTION FOR SUMMARY JUDGMENT
               Case 3:14-cv-03264-JD Document 2376 Filed 07/24/19 Page 13 of 31




 1   See id.                                       (all caps in original).

 2                                                                                                    See Ex.

 3   3                            .

 4                                                                                       See Ex. 32

 5                           ; Ex. 33                                          .

 6                                                                                                           See

 7   Ex. 34                                    .

 8

 9

10                                                                           See Ex. 35

11

12

13

14   See id. (all caps in original).
15                                          See Ex. 36                                         ; Ex. 3
16                                      .
17       2. Price Coordination: 2005-2008
18

19                                                                      See Ex. 37
20                       .                                                         See id.
21                                             See Ex. 38                                                .
22

23                                                 See id.
24

25                                                                                     See Ex. 11
26                  ; see also Ex. 39
27
                                                         8
28                                         Case No. 17-md-02801-JD
                  DAPS’ OPPOSITION TO AVX CORPORATION’S MOTION FOR SUMMARY JUDGMENT
              Case 3:14-cv-03264-JD Document 2376 Filed 07/24/19 Page 14 of 31




 1                             .

 2                                                         See Ex. 40                                          ;

 3   Ex. 11

 4                                  .

 5                                                                     See Ex. 41

 6                        .

 7                                                     See Ex. 11

 8

 9                                                                                                        Ex. 42

10                                                           ; see also Ex. 43

11                                                                                   .

12

13                                                   See Ex. 44                                           .

14                                                                                 See Ex. 45 (

15

16              See id.                                                  See id.

17                                                         See Ex. 3                                  .

18            Perhaps, but a reasonable jury could infer that       was kidding on the square.

19

20                                         See Ex. 46 (                                           .

21

22   See id.; Ex. 3                              .

23                                                                     See Ex. 47

24                        . It is reasonable to infer the information came from

25

26

27
                                                         9
28                                         Case No. 17-md-02801-JD
                  DAPS’ OPPOSITION TO AVX CORPORATION’S MOTION FOR SUMMARY JUDGMENT
             Case 3:14-cv-03264-JD Document 2376 Filed 07/24/19 Page 15 of 31




 1               See Ex. 48                                        ; Ex. 9                                      .

 2                                                                                         See Ex. 48

 3                               Ex. 9                                 .

 4                               . See Ex. 48                                               .

 5

 6                          . See Ex. 49                                                                 ; Ex. 50

 7                                          .

 8

 9                                                                                                    Ex. 49

10                                                .

11      3. Price Coordination: 2009-2014
12          Following the market crash of 2008, AVX and its competitors redoubled efforts to maintain
13   or increase prices.
14                                                              See Ex. 3                                 .
15

16                                                                               See id.                        .
17   For example,
18                                                    See Ex. 51
19               .
20                                                                                              Id.
21

22                                                                         Id.
23                                                    Id.
24                      See Ex. 52
25

26                                                    See id.
27
                                                           10
28                                            Case No. 17-md-02801-JD
                     DAPS’ OPPOSITION TO AVX CORPORATION’S MOTION FOR SUMMARY JUDGMENT
     Case 3:14-cv-03264-JD Document 2376 Filed 07/24/19 Page 16 of 31




 1                               See id.

 2                                                               See id.

 3

 4                                         See id.

 5               See Ex. 53                            .

 6

 7

 8

 9

10                            See id.

11

12                          See Ex. 54 (                                   .

13

14

15                                           See id.

16                                                         See Ex. 55

17               ; Ex. 56                              .

18

19                                                         See Ex. 57

20                     .

21                                                         See Ex. 58

22           .

23

24

25                               See id.

26

27
                                              11
28                               Case No. 17-md-02801-JD
        DAPS’ OPPOSITION TO AVX CORPORATION’S MOTION FOR SUMMARY JUDGMENT
              Case 3:14-cv-03264-JD Document 2376 Filed 07/24/19 Page 17 of 31




 1      4. AVX’s

 2

 3                                                     Ex. 59

 4                 . AVX asserts it first became aware of                                         during

 5   discovery. Motion at 11:14-18.                                                                . See

 6   Ex. 59

 7

 8

 9                              .

10                                                                                                   See

11   Ex. 9                                .

12                          See id.                         .

13            AVX also claims                                                       Motion at 11:15-17.

14

15             See Ex. 59

16                                    .

17      III. ARGUMENT
18            A. AVX MISAPPREHENDS THE STANDARD FOR SUMMARY JUDGMENT
19            The summary judgment standard is familiar: this Court should deny summary judgment
20   unless the evidence demonstrates “no genuine and disputed issues of material fact remain” and
21   AVX is “clearly entitled to prevail as a matter of law.” In re Static Random Access Memory
22   (SRAM) Antitrust Litig., No. 07-MD-01819 CW, 2010 WL 5138859, at *5 (N.D. Cal. Dec. 10,
23   2010) (Wilkens, J.) (“SRAM”) (citing Fed. R. Civ. P. 56). The Court must view the evidence in
24   the light most favorable to the nonmoving party and draw all reasonable inferences in that party’s
25   favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). “[T]he weighing of the
26   evidence, and the drawing of legitimate inferences from the facts are jury functions, not those of a
27
                                                        12
28                                         Case No. 17-md-02801-JD
                  DAPS’ OPPOSITION TO AVX CORPORATION’S MOTION FOR SUMMARY JUDGMENT
             Case 3:14-cv-03264-JD Document 2376 Filed 07/24/19 Page 18 of 31




 1   judge [when] ruling on a motion for summary judgment.” Id. Where substantial factual evidence

 2   supports a reasonable inference of conspiracy, summary judgment is inappropriate. Barnes v.

 3   Arden Mayfair, Inc., 759 F.2d 676, 681 (9th Cir. 1985).

 4          “In antitrust cases, these general standards are applied even more stringently and summary

 5   judgments granted more sparingly.” Beltz Travel Serv., Inc. v. Int’l Air Transp. Ass’n, 620 F.2d

 6   1360, 1364 (9th Cir. 1980). “‘[P]laintiffs should be given the full benefit of their proof without

 7   tightly compartmentalizing the various factual components and wiping the slate clean after

 8   scrutiny of each…. The character and effect of a conspiracy are not to be judged by dismembering

 9   it and viewing its separate parts, but only by looking at it as a whole.’” CRT II, 2017 WL

10   11237000, at *2 (quoting Cont’l Ore Co. v. Union Carbide & Carbon Corp., 370 U.S. 690, 698-

11   99 (1962)). Summary judgment also is generally inappropriate where expert testimony supports

12   the non-movant’s case. SRAM, 2010 WL 5138859, at *6.

13          AVX overstates the requirement that antitrust plaintiffs present evidence “that tends to

14   exclude the possibility that the alleged conspirators acted independently.” Matsushita Elec. Indus.

15   Co. v. Zenith Radio Corp., 475 U.S. 574, 588 (1986) (quotations omitted). As the Court explained:

16   “[r]espondents . . . must show that the inference of conspiracy is reasonable in light of the

17   competing inferences of independent action or collusive action that could not have harmed

18   respondents.” Id. “Defendants are [not] entitled to summary judgment merely by showing that

19   there is a plausible explanation for their conduct…[.]” Rossi v. Standard Roofing, Inc., 156 F.3d

20   452, 467 (3d Cir. 1998) (internal brackets, quotation marks, and citations omitted). “[W]here the

21   nonmoving party has put forth evidence that provides an inference of concerted action, the moving

22   party bears the burden of proving that drawing the inference of unlawful behavior is unreasonable.”

23   Id. (internal quotation marks and citations omitted).

24          B. DISPUTES OF FACT PREVENT SUMMARY JUDGMENT
25          The Court should decline AVX’s invitation to wade into conflicting interpretations of the
26   evidence. For example, it is not for the Court to decide whether
27
                                                       13
28                                        Case No. 17-md-02801-JD
                 DAPS’ OPPOSITION TO AVX CORPORATION’S MOTION FOR SUMMARY JUDGMENT
             Case 3:14-cv-03264-JD Document 2376 Filed 07/24/19 Page 19 of 31




 1                                                                                         .7 See Motion

 2   at 11:12-12:4. “[S]uch disputes regarding the interpretation of evidence are not appropriate for

 3   resolution on summary judgment.” See LCD I, 2011 WL 7713911, at *1. Nor should the Court

 4   evaluate the credibility of

 5                       See Motion at 14:2-4.

 6           Where “there is conflicting evidence about the purpose” of meetings between competitors,

 7   “[a] jury, not the Court, should determine whose characterization of those meetings is most

 8   credible.” In re Cathode Ray Tube (CRT) Antitrust Litig., No. C-07-5944 JST, 2017 WL 5957654,

 9   at *4 (N.D. Cal. Feb. 27, 2017) (“CRT III”).8 Here, a reasonable jury could infer that AVX

10   participated in the conspiracy because: (1) the timing and topics of AVX’s meetings with other

11   cartel members suggest price coordination; (2) AVX shared                                 with other

12   conspirators which were discussed at formal group cartel meetings; (3) high-level executives with

13   pricing authority exchanged confidential market information which was discussed at formal group

14   cartel meetings; (4) AVX concealed its communications with competitors; and (5) the results of

15   both DAPs’ and AVX’s price analyses are consistent with collusion.

16

17

18

19   7
                          presents a classic jury question: do you believe that
20                                                                                     , or do you believe
     that                                                                 ? The answer will inform how
21   the jury views the credibility of other AVX claims. See supra Part II.B.4.
     8
       AVX cites In re Baby Food Antitrust Litig, 166 F.3d 112 (3d Cir. 1999) and In re Citric Acid
22
     Litig., 191 F.3d 1090 (9th Cir. 1999) (“Citric Acid II”), for the proposition that the Court need not
23   determine the subject matter of the competitor meetings. See Motion at 21:8-15. Both cases are
     inapposite because the individuals who met with competitors in those cases did not have pricing
24   authority. See Baby Food, 166 F.3d at 125; Citric Acid II, 191 F.3d at 1105; see also SRAM, 2010
     WL 5138859, at *7 (distinguishing Baby Food). There was therefore no need for either court to
25   resolve competing accounts of discussions at the meetings. See Baby Food, 166 F.3d at 125; Citric
     Acid II, 191 F.3d at 1105. Here, the topics of discussion at the meetings are relevant because AVX
26
     executives with pricing authority met other cartel member executives with pricing authority. See,
27   e.g., supra Part II.B.2.
                                                        14
28                                         Case No. 17-md-02801-JD
                  DAPS’ OPPOSITION TO AVX CORPORATION’S MOTION FOR SUMMARY JUDGMENT
                  Case 3:14-cv-03264-JD Document 2376 Filed 07/24/19 Page 20 of 31



                  C. THE SUBSTANCE AND TIMING OF AVX’S COMPETITOR
 1                   COMMUNICATIONS SUPPORT THE INFERENCE THAT AVX CONSPIRED
 2                   TO INFLATE CAPACITOR PRICES
                  A jury can infer that AVX participated in the conspiracy because AVX executives
 3
     discussed the same topics in bilateral meetings as the other conspirators discussed at group
 4
     meetings, and the circumstances of the bilateral meetings suggest coordination with other cartel
 5
     members. See SRAM, 2010 WL 5138859, at *8 (a jury may infer conspiracy where bilateral
 6
     communications address the same topics as larger cartel meetings). For example,
 7

 8
     See Ex. 11                                                                        . The formal cartel
 9
     meetings addressed the same topics.9
10
                  AVX and its competitors also often discussed the same customers as other cartel members.
11
     For example,
12

13
                      Ex. 43                                   ; Ex. 1
14
              .
15

16
                      Ex. 43                                   ; Ex. 3 (
17
                  .
18
                      Id.                            .
19

20

21
     9
         See, e.g., Composite Ex. 60
22

23

24

25

26                                                                                                   .
     10
27        Ex. 1 (                     .
                                                             15
28                                              Case No. 17-md-02801-JD
                       DAPS’ OPPOSITION TO AVX CORPORATION’S MOTION FOR SUMMARY JUDGMENT
             Case 3:14-cv-03264-JD Document 2376 Filed 07/24/19 Page 21 of 31




 1

 2                           Id.                       .

 3          The timing of AVX’s communications also suggest coordination with other cartel

 4   members. See LCD I, 2011 WL 7713911, at *1-2 (summary judgment inappropriate where

 5   circumstantial evidence suggested Defendant Toshiba was in contact with the larger cartel). For

 6   example,

 7                                                                                              Ex. 45

 8                                      ; Ex. 47                                            .

 9

10                                                                              Ex. 54

11                             .

12          Similarly,

13

14

15              Ex. 42                                                      ; Ex. 43

16                        . Indeed, the record suggests

17

18   Attached as Composite Exhibit 60 to the Tompkins Decl. are

19

20           See Composite Ex. 60. A reasonable jury could conclude that AVX intentionally used

21   bilateral communications to coordinate pricing with the cartel as a whole.11

22

23   11
       AVX suggests that a jury could not infer AVX participated in the conspiracy because
24                                                                                     See Motion at
     4:8-11. The single document AVX identifies is far from clear, and a reasonable jury could
25   conclude that
                                                 See SRAM, 2010 WL 5138859, at *9 (quoting United
26
     States v. Container Corp. of Am., 393 U.S. 333, 337 (1969) (“‘the continuation of some
27   competition is not fatal’ to a Section 1 Sherman Act case.”)). The testimony AVX cites is
                                                       16
28                                        Case No. 17-md-02801-JD
                 DAPS’ OPPOSITION TO AVX CORPORATION’S MOTION FOR SUMMARY JUDGMENT
              Case 3:14-cv-03264-JD Document 2376 Filed 07/24/19 Page 22 of 31



              D. A JURY MAY REASONABLY INFER AVX CONSPIRED BECAUSE AVX
 1               SHARED                       WITH COMPETITORS
 2            Conveying pricing intentions to competitors supports the inference of price fixing. In re
 3   Citric Acid Litig., 996 F. Supp. 951, 959-60 (N.D. Cal. 1998) (“Citric Acid I”) (“such advance
 4   notice [of conspirators’ price increases] would tend to support an inference of conspiracy”); CRT
 5   III, 2017 WL 5957654, at *3 (sharing future production information with cartel members is more
 6   consistent with anticompetitive conduct than legitimate business activity); In re Korean Ramen
 7   Antitrust Litig., 281 F. Supp. 3d 892, 919 (N.D. Cal. 2017) (inference of conspiratorial behavior
 8   reasonably drawn from exchanges of advance notice of price increases).
 9            AVX executives with pricing authority routinely conveyed                         to competitors.
10   For example,
11

12              See Ex. 18                                      ; Ex. 26                                     ;
13   Ex. 11                                        ; Ex. 46                                     ; Ex. 47
14                                                       ; Ex. 51
15                 ; Ex. 52                                                    ; Ex. 53
16                   Ex. 54                                                     ; Ex. 55
17                            ; Ex. 56                                     .
18                                                                                    . See, e.g., Ex. 27
19                                            ; Ex. 47                                                 . AVX
20   also shared                    information. See supra Parts II.B.3.12
21

22   inadmissible because                                                                          See Ex. 61
                                               .
23   12
       AVX suggests the             is irrelevant because it happened in Europe. See Motion at 11:12-
24   14:16. However, because
                    , unlawful agreements in any region served to reinforce inflated pricing in other
25   regions. Ex. 9                       , Ex. 1                    . The EU conduct is also relevant
     because
26
                                                         See Ex. 19                                  ;
27   Ex. 62                                       ; Ex. 50                                    .
                                                         17
28                                          Case No. 17-md-02801-JD
                   DAPS’ OPPOSITION TO AVX CORPORATION’S MOTION FOR SUMMARY JUDGMENT
              Case 3:14-cv-03264-JD Document 2376 Filed 07/24/19 Page 23 of 31



              E. A JURY MAY REASONABLY INFER AVX CONSPIRED BECAUSE AVX
 1               EXECUTIVES    WITH   PRICING   AUTHORITY   EXCHANGED
 2               CONFIDENTIAL INFORMATION WITH COMPETITORS
              The exchange of pricing and production information between high-level executives permits
 3
     an inference of conspiracy. See In re Flat Glass Antitrust Litig., 385 F.3d 350, 368-69 (3d Cir.
 4
     2004); Baby Food, 166 F.3d at 126 n.8; SRAM, 2010 WL 5138859, at *7; see also In re
 5
     Coordinated Pretrial Proceedings in Petroleum Prod. Antitrust Litig., 906 F.2d 432, 450, 465 (9th
 6
     Cir. 1990) (reversing summary judgment where testimony indicated that high-level officials
 7
     engaged in secret conversations regarding product pricing). Here, senior AVX executives with
 8
     pricing authority exchanged confidential information with their competitors. See supra Part II.B.
 9
              AVX suggests that its information exchanges merely involved “the exchange of market
10
     information, gathering competitive intelligence,” or gossip, and that “the mere exchange of
11
     information between competitors does not create an inference of an agreement to fix prices.”
12
     Motion at 12:18-19, 20:9-11. AVX misses the point: a jury must decide whether the record as a
13
     whole reflects “the mere exchange of information” or participation in a cartel. Id.; LCD II, 2012
14
     WL 4808425, at *2. And unlike in Baby Food or the Citric Acid cases, the information exchanges
15
     here involved high-level executives with pricing authority and individually indicted members of
16
     the conspiracy. See, e.g., supra Part II.B.2                               . Compare Baby Food,
17
     166 F.3d at 125; Citric Acid II, 191 F.3d at 1105 (summary judgment appropriate because the
18
     individuals involved in the meetings did not have pricing authority).13
19
            F. AVX’S        EFFORTS        TO      CONCEAL         COMMUNICATIONS               WITH
20              COMPETITORS SUPPORT THE INFERENCE OF CONSPIRACY
21            Efforts to conceal communications with competitors support an inference of unlawful

22   conduct. See, e.g., In re Blood Reagents Antitrust Litig., 266 F. Supp. 3d 750, 777 (E.D. Penn.

23                                                         See Ex. 59
24        .
     13
       AVX focuses on a single communication between                                                was
25   merely engaged in normal-course intelligence gathering, and cites Citric Acid I for the proposition
     that such intelligence gathering is “proper competitive behavior.” Motion at 21:3-4, citing Citric
26
     Acid I, 996 F. Supp. at 960. But Citric Acid I discusses the propriety of gathering competitive
27   intelligence from customers, not competitors. See Citric Acid I, 966 F. Supp at 960.
                                                        18
28                                         Case No. 17-md-02801-JD
                  DAPS’ OPPOSITION TO AVX CORPORATION’S MOTION FOR SUMMARY JUDGMENT
             Case 3:14-cv-03264-JD Document 2376 Filed 07/24/19 Page 24 of 31




 1   2017) (efforts to conceal a lunch meeting during which pricing information was shared “raise[] an

 2   inference of conspiracy”); In re Urethane Antitrust Litig., 913 F. Supp. 2d 1145, 1155-56 (D. Kan.

 3   2012) (evidence that alleged antitrust conspirators “undertook to maintain the secrecy of their

 4   communications” was circumstantial evidence that a conspiracy existed); In re Ethylene Propylene

 5   Diene Monomer Antitrust Litig., 681 F. Supp. 2d 141, 176 (D. Conn. 2009) (evidence of attempts

 6   to conceal communications with competitors sufficient to support inference of conspiracy).

 7

 8                                                                                    See Ex. 30

 9                                 .14 AVX employees also used code words to obscure communications

10   with competitors. For example,

11                    See Ex. 28                                    .

12

13                                 Ex. 9                     .

14                                                       See Ex. 11 (                        . A jury

15   might chalk up using first letters to expediency—

16                See Ex. 63

17                                                                                    See Ex. 52

18                                                .   These efforts at concealment strongly suggest

19   unlawful activity.
           G. AVX SALES DATA SUPPORTS AN INFERENCE OF CONSPIRACY
20
          The similarity of AVX’s and the other Defendants’ price movements also suggest that AVX
21
     participated in the conspiracy. Dr. Snail opined that
22

23
             Ex. 64                                                                             DAPs’
24

25
     14
26

27                           Ex. 31
                                                        19
28                                         Case No. 17-md-02801-JD
                  DAPS’ OPPOSITION TO AVX CORPORATION’S MOTION FOR SUMMARY JUDGMENT
             Case 3:14-cv-03264-JD Document 2376 Filed 07/24/19 Page 25 of 31




 1   expert Dr. Marx

 2                                                                                                  Ex. 63

 3                         . To show this, Dr. Marx

 4

 5                                                                             Id.

 6                                                       Id.

 7

 8

 9

10

11

12

13

14

15

16          Dr. Marx also
17                                 Id. Dr. Marx calculated
18                                                                                                      Id.
19   Dr. Snail did not
20                     Dr. Snail did attempt
21

22                Ex. 64                                                   . Dr. Snail’s effort essentially
23   confirmed Dr. Marx’s analysis. Dr. Snail
24                                                               See id.
25          Dr. Marx’s                                   and Dr. Snail’s                               are
26   important because AVX claims that it did not participate in the capacitors price-fixing conspiracy,
27
                                                       20
28                                        Case No. 17-md-02801-JD
                 DAPS’ OPPOSITION TO AVX CORPORATION’S MOTION FOR SUMMARY JUDGMENT
             Case 3:14-cv-03264-JD Document 2376 Filed 07/24/19 Page 26 of 31




 1   and that AVX’s unique products cannot be compared with capacitors sold by the other Defendants.

 2   See Motion at 6:4-7:13. If so, why did

 3

 4                  See Ex. 63                          . At minimum, Dr. Marx’s and Dr. Snail’s price

 5   analyses raise issues that a jury should decide.

 6          H. AVX’S ARGUMENTS FOR SUMMARY JUDGMENT ARE UNPERSUASIVE
 7          AVX suggests that a jury could not reasonably infer conspiracy because AVX did not
 8   attend formal cartel meetings and certain admitted conspirators did not identify AVX as a co-
 9   conspirator. Motion at 3:17-5:12. AVX also contends that its expert’s price analysis supports
10   summary judgment. Id. at 14:19-15:13.15 None of these arguments are persuasive.
11              1. It is Immaterial that AVX did not Attend Formal Cartel Meetings.
12          The courts in CRT II, LCD I, and SRAM all held that a defendant’s failure to attend formal
13   cartel meetings does not mandate summary judgment. In CRT II, Mitsubishi argued that it was
14   entitled to summary judgment because it did attend cartel meetings. Judge Tigar disagreed:
15
                    Mitsubishi argues that Plaintiffs “advance no reason to believe that
16                  any of the bilateral meetings had any connection to the Glass
                    Meetings.” [Citation omitted]. That cannot be right. The presence
17                  of various Glass Meetings attendees at the bilateral meetings and the
                    exchange during those meetings of CRT pricing and production
18                  information sufficiently connects them to the group meetings at the
                    summary judgment stage.
19

20   2017 WL 11237000, at *7. Judge Illston reached the same conclusion in LCD I. LCD I, 2011 WL
21   7713911, at *1 (there was “ample evidence for a jury to find that Toshiba participated in the
22   overarching conspiracy to fix prices of TFT-LCD panels,” even though there was “no ‘smoking
23   gun’ [evidence] linking Toshiba to the crystal meetings….”). Accord In re TFT-LCD (Flat Panel)
24

25   15
       AVX also argues that summary judgment is appropriate because AVX manufactured specialty
     capacitors for space projects. Motion at 2:5-10, 7:9-12. Perhaps it did, but
26                                                                                . See Ex. 1
27                       ; Ex. 65                                  .
                                                       21
28                                        Case No. 17-md-02801-JD
                 DAPS’ OPPOSITION TO AVX CORPORATION’S MOTION FOR SUMMARY JUDGMENT
                  Case 3:14-cv-03264-JD Document 2376 Filed 07/24/19 Page 27 of 31




 1   Antitrust Litig., No. 12-cv-4114 SI, 2013 WL 3387652, at *1-2 (N.D. Cal. July 8, 2013) (“LCD

 2   III”); see also In re TFT-LCD (Flat Panel) Antitrust Litig., No. C 10-0117 SI, 2012 WL 6521463,

 3   at *1-2 (N.D. Cal. Dec. 13, 2012) (“LCD IV”) (virtually identical order as to defendant Mitsui).

 4            SRAM also is instructive. In SRAM, defendant Cypress, like AVX, moved for summary

 5   judgment because Cypress did not attend group cartel meetings. 2010 WL 5138859, at *1-2. The

 6   court deemed evidence of confidential information exchanges between a Cypress employee and

 7   conspirator Samsung sufficient to raise a material dispute of fact as to whether Cypress agreed to

 8   join the conspiracy. Id. at *9. Similarly, here, the evidence demonstrates that AVX exchanged

 9   confidential information, including                                        and other conspirators that

10   attended the larger cartel meetings. See supra Part II.B. This evidence is more than sufficient for

11   a reasonable jury to infer that AVX participated in the conspiracy.

12                  2. Dr. Snail’s Price Analysis is Irrelevant and Unreliable
13            AVX also attempts to support its contention that it did not participate in the capacitors
14   cartel by pointing to its expert Dr. Snail’s “                               .” See Motion at 14:19-
15   15:13. According to AVX, Dr. Snail
16

17

18                               See id. This argument is irrelevant even if accurate.
19            First, DAPs need not prove that                                                       . The
20   operative questions are whether AVX participated in the conspiracy and whether the conspiracy,
21   as a whole, caused Plaintiffs to pay overcharges. See Cont’l Ore Co., 370 U.S. at 698-99
22   (conspiracy evidence should not be compartmentalized).
23           16
                  only the trier of fact can interpret and weigh the documents and testimony and decide
24

25   16
          Ex. 65
26

27
                                                           22
28                                            Case No. 17-md-02801-JD
                     DAPS’ OPPOSITION TO AVX CORPORATION’S MOTION FOR SUMMARY JUDGMENT
             Case 3:14-cv-03264-JD Document 2376 Filed 07/24/19 Page 28 of 31




 1   whether that evidence proves AVX participated in the conspiracy. See, e.g., Ex. 65

 2

 3                        .

 4          Second, Dr. Snail did not in fact

 5   Dr. Snail admitted

 6                            Ex. 65                               . Dr. Snail measured only whether

 7                                                                                          See id.

 8                      . AVX suggests that Dr. Snail’s analysis somehow

 9                                                                                 Motion at 14:19-15:13.

10   But Dr. Snail conceded that

11                       See, e.g., Ex. 65                     .

12              3. The Cartel Members’ Discovery Responses Do Not Support Summary
                   Judgment
13
            AVX next cites Citric Acid, CRT I, and Barnes to argue that the Court should ignore the
14
     evidence that AVX conspired because certain cartel members did not identify AVX as a co-
15
     conspirator.    Motion at 16:18-17:18.     The discovery material AVX cites is unlikely to be
16
     admissible, and even if it were, a jury must decide whether the responses are probative.17 All three
17
     cases AVX cites are unpersuasive because none involved anything like the quantum of evidence
18
     against AVX. For example, in Citric Acid the Ninth Circuit thoroughly reviewed all of the
19
     evidence and concluded that “‘[a]ll in all, there is no more than a scintilla of evidence that Cargill
20
     was a participant in the citric acid conspiracy….’” 191 F.3d. at 1106. The same is not true here.
21
            The co-conspirators’ discovery responses that AVX references also are unreliable. See
22
     Motion at 5 nn.13-17. Even though each pleaded guilty to participating in a conspiracy that began
23
     17
24                                                                                       See, e.g., Ex. 66
25
                                                                                     The admissions
26
     are hearsay and thus not admissible except against the admitting party. See Higgins v. Farr Fin.
27   Inc., No. C 07-02200 JSW, 2011 WL 13257721, at *2 (N.D. Cal. July 20, 2011).
                                                          23
28                                           Case No. 17-md-02801-JD
                    DAPS’ OPPOSITION TO AVX CORPORATION’S MOTION FOR SUMMARY JUDGMENT
             Case 3:14-cv-03264-JD Document 2376 Filed 07/24/19 Page 29 of 31




 1   as early as September 1997 and continued until January 2014—or in Panasonic’s and Sanyo’s

 2   case, admitted to their participation as part of their amnesty application—the co-conspirators still

 3   minimize or deny their own liability. Ex. 63                       . For example,

 4

 5                   ” but also argues at summary judgment that it conspired only as to tantalum

 6   capacitors. See Ex. 67                                   ; Hitachi’s Motion for Summary Judgment,

 7   ECF No. 676. Similarly, Holy Stone,

 8                                                                                                 See Holy

 9   Stone’s Motion for Summary Judgment, ECF No. 680; Ex. 68

10                                                                                   .

11          Nichicon, which the Court said “did more damage to American consumers than any other

12   single defendant I’ve had so far,”18 still claims that the “DAPs fail to raise a material issue of fact

13   as to whether Nichicon Japan’s participation in the conspiracy caused injury to their purchases in

14   the United States.” Nichicon’s Motion for Summary Judgment, ECF No. 627, at 12. And

15   Panasonic maintains that
                                                                             19
16                                                                                despite express admissions

17   to the Competition Commission of Singapore (“CCS”) that Panasonic entered into a global “No

18   Price Reduction Agreement” with its competitors.20 Even NCC, the ringleader and enforcer of the

19   capacitors conspiracy,21 maintains it is entitled to summary judgment. See NCC’s Motion for

20   Summary Judgment, ECF No. 656. The co-conspirators are well aware that

21

22

23
     18
        Ex. 69 (United States v. Nichicon Corp., No. 17-cr-368-JD, ECF No. 37, Transcript of Apr. 11,
24   2018 Nichicon Sentencing Hearing at 16:12-16, 36:15-16).
     19
25      See Ex. 70                                                                               .
     20
        Ex. 71 (Notice of Infringement Decision of the CCS (Jan. 5, 2018), ¶ 170).
26   21
        Ex. 72 (USA v. Nippon Chemi-Con Corporation, No. 4:17-cr-00540-JD, ECF No. 83, Transcript
27   of Oct. 3, 2018 NCC Sentencing Hearing at 29:12-18).
                                                        24
28                                         Case No. 17-md-02801-JD
                  DAPS’ OPPOSITION TO AVX CORPORATION’S MOTION FOR SUMMARY JUDGMENT
               Case 3:14-cv-03264-JD Document 2376 Filed 07/24/19 Page 30 of 31




 1                                               .22 It is not surprising that they seek to avoid joint and

 2   several liability for the damages caused by those purchases.

 3            Nor are Tokin’s discovery responses persuasive. Tokin did not, as AVX claims, “identify

 4   the participants in the conspiracy to which it pleads guilty.” Motion at 5 n.15. Rather, Tokin

 5   provided a                                                                See Skolke Decl., Ex. 8 at

 6                         attached to Motion.     Tokin also identified documents responsive to the

 7   interrogatory, including                                                                 . See Ex. 73

 8                                    .23 Because             was unavailable for deposition, DAPs had

 9   no opportunity to ask him about the meaning of                      or AVX’s involvement in the

10   conspiracy.24 As Judge Wilken observed in SRAM, “[I]n complex antitrust litigation where motive

11   and intent play leading roles, the proof is largely in the hands of the alleged conspirators, and

12   hostile witnesses thicken the plot. It is only when the witnesses are present and subject to cross

13   examination that their credibility and the weight to be given their testimony can be appraised.”

14   SRAM, 2010 WL 5138859, at *5 (citing Beltz, 620 F.2d at 1365). This case should proceed to trial

15   so that a jury can assess both the evidence against AVX and the credibility of the various

16   explanations of the evidence that AVX presents in its Motion.

17                                            CONCLUSION

18            For these reasons, AVX’s Motion for Summary Judgment should be denied.

19

20
     22
21        See, e.g., Ex. 63                              .
     23
          See, e.g., Ex. 74 (
22

23

24

25                                                                                           .
     24
          Hitachi and NCC’s discovery responses also are unreliable because
26                                                                                                    The
27   Court can infer that those employees conspired with AVX based on their
                                                         25
28                                          Case No. 17-md-02801-JD
                   DAPS’ OPPOSITION TO AVX CORPORATION’S MOTION FOR SUMMARY JUDGMENT
           Case 3:14-cv-03264-JD Document 2376 Filed 07/24/19 Page 31 of 31



     Dated: July 24, 2019                    Respectfully submitted,
 1

 2                                           WILLIAMS MONTGOMERY & JOHN LTD.
                                             By: /s/ Charles E. Tompkins
 3                                               Charles E. Tompkins
 4
                                             Charles E. Tompkins (pro hac vice)
 5                                           WILLIAMS MONTGOMERY & JOHN LTD.
                                             1200 18th Street NW, Suite 325
 6                                           Washington, D.C. 20036
 7                                           Telephone: (202) 791-9951
                                             Facsimile: (312) 630-8586
 8                                           Email: cet@willmont.com

 9                                           Paul J. Ripp (pro hac vice)
10                                           WILLIAMS MONTGOMERY & JOHN LTD.
                                             233 S. Wacker Drive, Suite 6800
11                                           Chicago, IL 60606
                                             Telephone: (312) 443-3200
12
                                             Facsimile: (312) 630-8500
13                                           Email: pjr@willmont.com

14                                           Counsel for Plaintiﬀ Flextronics International USA,
                                             Inc.
15
                                             Robert W. Turken (pro hac vice)
16                                           Scott N. Wagner (pro hac vice)
17                                           BILZIN SUMBERG BAENA PRICE
                                             & AXELROD LLP
18                                           1450 Brickell Avenue, Suite 2300
                                             Miami, FL 33131-3456
19                                           Telephone: (305) 374-7580
                                             Email: rturken@bilzin.com
20                                           Email: swagner@bilzin.com
21
                                             Counsel for Plaintiffs AASI and Benchmark
22                                           Electronics
                                                                                    Doc. 1289781
23

24

25

26

27
                                                     26
28                                      Case No. 17-md-02801-JD
               DAPS’ OPPOSITION TO AVX CORPORATION’S MOTION FOR SUMMARY JUDGMENT
